Citation Nr: 1205743	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  95-27 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disorder. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel





INTRODUCTION

The Veteran served on active duty from April 1970 to December  1970.

This matter is on appeal to the Board of Veterans' Appeals  (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 1997, the Board denied entitlement to service connection for PTSD.  The Veteran appealed the April 1997  Board decision to the United States Court of Appeals for Veterans Claims (Court).

The August 1999 order of the Court vacated the April 1997  Board decision to the extent that it denied entitlement to service connection for PTSD, and remanded the matter to the Board for another decision taking into account matters raised in its order.

In June 2000, the Board denied entitlement to service connection for PTSD.  The Veteran appealed the Board decision to the Court.  The May 2001 order of the Court vacated the June 2000 Board decision to the extent that it denied entitlement to service connection for PTSD and remanded the matter to the Board for another decision taking into account matters raised in its order.

In November 2001, the Board remanded the matter.  In a February 2003 decision, the Board concluded that the Veteran had submitted a timely appeal of the RO denial of service connection for dysthymia, anxiety and depression.  The Board proceeded to undertake additional development, on the issue of service connection for a chronic acquired psychiatric disorder variously diagnosed as PTSD, dysthymia, depression  and anxiety, pursuant to 38 C.F.R. § 19.9(a)(2) (2003).

In October 2003, the Board remanded the Veteran's appeal to the RO after the development provision contained in  38 C.F.R. § 19.9(a)(2) was invalidated in Disabled Am.  Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed.  Cir. 2003).  

The Board denied the claim of entitlement to service connection for an acquired psychiatric disorder in August  2004, and the Veteran appealed to the Court.

In December 2005, the Court granted the parties' Joint Motion for Remand and the case was returned to the Board.  It was remanded for additional development in March 2006. 

The Board denied the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD in a June 2008 decision, and the Veteran appealed to the Court.

In July 2010, the Court set aside the Board's denial of service connection for a chronic acquired variously diagnosed psychiatric disorder and affirmed the denial of service connection for PTSD.  However, in March 2011, the Court withdrew the July 2010 decision, set aside the Board June 2008 decision on service connection for PTSD, and remanded the claim for service connection for PTSD for further development to include consideration of service connection for PTSD under the amended regulations of 38 C.F.R. § 3.304(f ) effective July 13, 2010.  


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not manifest in service, psychosis was not manifest within a year of discharge and is not otherwise attributable to service.  

2.  The Veteran did not engage in combat; he was not wounded in action against the enemy; he did not serve in Vietnam.

3.  A stressor supporting the diagnosis of PTSD has not been verified.  

4.  The Veteran did not experience a "hostile military or terrorist activity" as contemplated by the amended regulations of 38 C.F.R. § 3.304(f ).  



CONCLUSIONS OF LAW

1.  A chronic acquired variously diagnosed psychiatric disorder was not incurred in or aggravated by service, and psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the Veteran with VCAA notice by letter dated in December 2001.  An April 2003 letter also asked the Veteran for information concerning providers of treatment for his psychiatric disorders.  Although the letters provided adequate notice with respect to the evidence necessary to establish a claim for service connection, they did not provide notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  See Dingess, supra.  Despite the inadequate notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  As the Board concludes below that the preponderance of the evidence is against the Veteran's claims for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the Veteran has been afforded appropriate and adequate VA examinations.  We find that the examinations were adequate as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

FACTUAL BACKGROUND

Service treatment records normal psychiatric findings at separation in December 1970.  The Veteran's service personnel records from his Navy service show that he received the National Defense Service Medal.  There is no evidence showing that he served in Vietnam and his DD Form 214 (Record of Service) shows one month and five days of foreign and/or sea service.

An impression was given of "stress" in a 1982 evaluation for chest pain.  A July 1983 psychiatry evaluation from the Andrews Center noted that the Veteran had profound stress at work and marital problems.  The diagnosis was adjustment disorder with mixed emotional features, "Could be Dysthymic Disorder?"  The Veteran was not psychotic or schizophrenic, bipolar, or retarded.  He also did not have organic brain syndrome.  An intake interview noting the same pressures and related physical pains indicated that the Veteran had never had previous counseling nor had he been treated for any psychiatric problems other than the stress he mentioned.

The Veteran reported long time stress related to job and personal, etc. in August 1984  

Records obtained from the Social Security Administration (SSA) show the Veteran was found to be disabled as of April 1985.  The primary diagnosis was psychophysiologic disorder.  In a May 1985 emergency room note, examination revealed that the Veteran was extremely anxious, essentially hysterical.  The Veteran reported job related stress in November 1985.  At that time, it was related that he was having family trouble because of his inability to perform sexually, that he worried a lot because of his illness and because he was unable to provide for  his family.  Psychological testing was conducted in December 1985, and it reportedly revealed no significant thought disorder.  The impression from the psychological testing was passive-aggressive personality disorder.

Passive aggressive personality disorder and borderline intelligence were diagnosed in January 1986.  

In January 1989, the Veteran complained of flashbacks of Vietnam.  He asserted that he had some shrapnel injuries from Vietnam.  The pertinent impression from the examiner, a neurology specialist, was that he might have some significant underlying depression.

An impression was given of factious disorder and somatoform pain disorder in January 1989.  An October 1989 Affidavit of Disability is of record.  The Veteran attested to headaches, memory loss, and flashbacks of service.

In February 1990, the Veteran was seen for depression and anxiety.  He stated that he had problems since 1970 and that these were service connected.  He had mood swings, crying spells, sleep disturbance, temper tantrums, and flying off the handle.  
Also, in February 1990, J.W.S, M.D., reported the Veteran had been intermittently treated for stress disorder.  It was further noted that the Veteran reported a history of stress disorders dating back to 1970.  

In a letter dated in September 1990, J.H., M.Ed., a clinical psychologist/staff therapist, noted the Veteran was seen the month before, was totally disabled and had a problem with flashbacks, beginning while in intensive training in service in 1970.  The Veteran exhibited symptoms indicative of chronic delayed PTSD.  The author later reported the Veteran's symptoms "apparently began during intensive training for going to Vietnam between April and December of 1970."  The diagnostic impression was chronic PTSD.

In June 1992, J.H. provided an essentially duplicate letter to the one dated in September 1990 with the exception that language was added stating the Veteran was unable to support his family "due to what is possibly military service engendered problems."

The Veteran submitted a stressor statement in December 1992.  He reported he experienced the fear of death while participating in Navy training at Great Lakes, Illinois during 1970.  He alleged that this had resulted in his PTSD.

The Veteran was afforded a VA examination in January 1993.  The Veteran reported that while training during active duty he was very worried about having to go to Vietnam and was also concerned about his mother's health.  He was given a discharge for hardship reasons.  He reported that he had problems adapting to military life.  He indicated that he had never been hospitalized for a mental illness. The impression was dysthymia.  The examiner noted he could not find enough indicators to call this PTSD and there was no way it could be related to military service and basically not enough evidence here to call it that.

In July 1993, Dr. J.W.S. related that the Veteran had chronic anxiety.

In the August 1993 VA examination, the Veteran reported he was released from active duty as he was an only son and his mother was sick.  The impression was mild anxiety.

At an August 1993 VA spine examination, the Veteran stated that he was injured during boot camp when he fell down some stairs.  He stated that he did not report the injury or the pain he experienced as a result of the accident.  He also reported that that he stopped working in 1984 due to mental and back problems.  The examiner noted there appeared to be a large psychogenic element in the Veteran's back complaints.

A VA general medical examination was also conducted in August 1993.  The Veteran reported he had been informed that he had chronic PTSD.

In a December 1993 VA examination the Veteran reported he was on active duty for a little over seven months and that he had a lot of stress and trouble coping with being in the service.  He informed the examiner that he had been fearful of going to Vietnam and fearful of dying.  The impression was dysthymia.  The examiner saw no evidence of PTSD.

On a lay statement dated in December 1993, a friend of the Veteran noted the Veteran had been informed by J.H., M.Ed., that he had PTSD.

In May 1994, W.B.R., M.D. noted the Veteran was being evaluated for chronic dysthymic disorder (longstanding, episodic depression) and had been seen in 1983 for similar complaints.

In July 1997, Dr. R. reported that he was treating the Veteran for chronic, debilitating clinical depression that was related to his back problems, nerve damage and diabetes.  In December 1997, he related that he was treating the Veteran for PTSD and depression.  He encouraged the Veteran to get the condition evaluated by VA "to see if a service connection is present."  His treatment records note depression/PTSD in 1997.

In August 1998, Dr. S. stated that the Veteran had significant depression and which W.B.R., M.D. had qualified as a chronic, persistent severe mental illness.

In September 1997, M.J.S., M.D. rendered an impression of discogenic low back pain.  He found that the Veteran was considered totally disabled and not employable on account of this and his PTSD.

In March 1998, Dr. R. noted that the Veteran sought treatment for chronic debilitating clinical depression that was related to his back problems, nerve damage, diabetes and lipoma of the right middle finger.  In April 1998, he wrote that the diagnosis was depression/PTSD and that the Veteran had a chronic, persistent severe mental illness.  In September 1998, Dr. R. again noted that the Veteran was receiving treatment for clinical depression and PTSD, noting the PTSD to be combat related.  The physician opined that the Veteran's disorders were military related.  In January 1999, Dr. R. noted that the Veteran was originally treated for what was thought to be low grade depression (chronic dysthymia).  He opined that the Veteran had major depressive disorder with psychotic features secondary to PTSD, or combat syndrome.

VA outpatient treatment records include a August 1998 reference to the Veteran's problem with anxiety and a note that PTSD was treated elsewhere.

In a September 1998 clinical record, M.B.J., M.D. noted under past medical history that the Veteran informed him that he had PTSD that began in 1970 as a result of military service.  The Veteran showed Dr. J. documentation indicating a diagnosis of PTSD and other disorders that debilitated him.  The pertinent assessments were severe agitated depression and PTSD, debilitating and disabling.

In a February 1999 VA record there is a notation that the Veteran never served in Vietnam but that in training he became convinced he would die.  The assessments at that time were anxiety disorder not otherwise specified; rule out psychosis not otherwise specified; rule out panic disorder.

A VA neurology examiner in February 1999 noted that looking over the Veteran's record in regarding to "some kind of statement" about PTSD, which somehow did not fit to the Veteran's eight months of military history and complete absence from "traumatic situation."  The examiner noted the Veteran was not in Vietnam and the diagnostic impression included depression from records.

In April 1999, Dr. M.J.S. noted the Veteran's report that he continued to undergo evaluation from Dr. R. and that he was now under the category of a major depressive disorder with psychotic features secondary to PTSD.

In May 2001, M.H.B., M.D. reported that the Veteran never went to Vietnam but that he could never get the thought of being killed, hurt, or poisoned out of his mind since he began training for Vietnam.  The Axis I diagnoses were major depression, recurrent with psychotic features, and anxiety disorder not otherwise specified.  On Axis IV the examiner listed training to go to Vietnam as one of the psychosocial stressors.

In a December 2001 report Dr. B. noted the Veteran brought up a paper referable to an administrative hearing over the issue of PTSD, and that the problem with the issue was a stressor that some may not endorse.  Dr. B. stated that on the other hand the Veteran was clearly symptomatic in the service and within the two-year time period after discharge during which major depression would have been "prima facie SC"; however, the documentation was with a private practitioner in a small town and lost.

The VA clinical records identifying Dr. B. as the treating physician show that an assessment of delusional disorder and panic disorder was made in March 1999. PTSD was added in September 1999 and the diagnostic assessments that appeared on a regular basis through 2003 also noted major depressive disorder.  A clinical record entry late in 2002 noted the Veteran reported a "fear of dying in service."

In July 2001 and January 2002 statements, Dr. R. continued to report the Veteran's diagnosis as depression/PTSD.  In the January 2002 report he noted that the Veteran's condition did begin and worsen during active duty service and continued to worsen to the point that he sought medical attention within two years of his discharge from active duty.

In April 2002, the Veteran's attorney wrote to the RO that his "expert doctor witness," apparently referring to Dr. R., had determined that the Veteran's psychiatric condition was not PTSD but depression and/or anxiety that Dr. R. found existed from military service to the present time.  According to the statement, the Veteran agreed with this because he "had not experienced a stressful life threatening event to cause PTSD."

The record of hospitalization in September 2002 shows the clinical impression/diagnosis of suicidal ideation and anxiety.  The final summary shows the discharge diagnosis was psychosis, not otherwise specified.

Dr. R. wrote in May 2003 in addition to furnishing additional clinical reports that the Veteran's current diagnoses were major depression and PTSD, and that his severe overall condition began during his boot camp training in the Navy.  Dr. R. reported in November 2003 that the Veteran finally entered into an amnestic review of some trauma that occurred when he was in boot camp where he was forced to jump from a high dive into deep water.  He could not swim and almost drowned and was pulled from the water by two lifeguards.  He reportedly stated "I have never been the same since that."

The Veteran was afforded a VA examination in January 2004.  In the examination, the examiner stated the Veteran's claims file had been reviewed and noted a prior examination performed several years earlier as well as the recent reference in the record from Dr. R. regarding a swimming training incident as the source of the Veteran's PTSD.  The examiner pointed out that the Veteran never complained of this before but knew it and said he had problems that he covered.  The examiner noted the record was more than one thousand pages and referred to the various psychiatric diagnoses including PTSD.  The examiner felt the PTSD diagnosis was very questionable because of the Veteran's short period of service, and the recent reference to the near drowning incident not being discussed or mentioned at all in the record.  In addition the examiner found that the Veteran over exaggerated his arguments about the PTSD diagnosis in Dr. R.'s letter.  The examiner provided a diagnosis of depression but strongly questioned the validity of the PTSD diagnosis.  The psychiatric diagnoses were major depression with periodic aggravations periodic temper outbursts with violent ideas, occasional suicidal ideas and panic manifestations.  The examiner hesitated diagnosing PTSD as the Veteran had less than 10 months of service, and even if the water jumping incident had some validity, it had happened more than 35 years ago.  It was doubtful that current intensive or even semi-intensive PTSD could be derived from that incident.

In an addendum in February 2004, the VA examiner stated that he did not feel the Veteran's condition had a causative relationship to his military service.  Regarding PTSD, the examiner felt that the Veteran's explanation regarding only recently revealing the swimming incident that reportedly had occurred over 30 years earlier was very shaky and disputable, and had very little validity in the diagnosis of the Veteran.  Per the Veteran, he had successfully suppressed and covered up the problem.  The examiner also referred to findings against PTSD on a recent VA examination that were consistent with the evaluation made by the same examiner in late 1993.  The examiner expressed that he did not believe that the Veteran's depression was service-connected or service caused and he noted that Dr. R. appeared to be more of an advocate of the Veteran's case rather than a treating physician.

In March 2004 Dr. R. stated that the Veteran had continued impairment from major depression and PTSD, and that further analysis of the case demonstrated that although his trauma did not occur during combat it did occur during a life- threatening incident in boot camp.  For that reason, Dr. R stated that the condition is thought to be service related, ongoing, and not likely to improve further (although aggressive treatment has kept the Veteran able to live in the community instead of an institution).  

In June 2004, Dr. J.W.S. noted having attended the Veteran for a number of years and that the Veteran had a long standing history of depression and stress disorder. Dr. S. expressed his belief that the Veteran's problem was long-standing, and likely the basis of some major depression and PTSD, and apparently occurred in a life- threatening incident in boot camp, according to his history.  The problem should be considered service- related he stated.  

In July 2004, Dr. M.J.S. indicated that the Veteran suffered from a severe depressive disorder which had been deemed by several attending physicians to be secondary to his physical status as well as possible PTSD.

In a December 2005 lay statement from S. J., it was expressed that before going to service the Veteran was outgoing and after discharge he has not been the same.  S.J. stated that the Veteran had ongoing depression that began in service and continued.  

Dr. R stated in February 2006 that the Veteran remained in treatment with him.  Per Dr. R, the Veteran felt extremely odd after his experience in Navy training.  At that time, the Veteran began fearing his food was poisoned and he became socially reclusive.  It was noted that the Veteran's first medical consultation for anxiety occurred in the early 1970s and that his first psychiatric consultation was at the Andrews Center for marital problems around 1983.  Dr. R concluded that the Veteran left his home in a much better mental state than when he returned from his experience in Navy training which did contain an episode of near drowning during the training.  Since that time, he stated that the Veteran has been seriously psychiatrically impaired.  

A treatment record produced in December 2006 by Dr. R. revealed diagnoses of major depressive disorder, panic disorder with agoraphobia, obsessive-compulsive disorder, and rule out PTSD.  

The Veteran was afforded a VA examination in March 2006.  The examiner noted that the Veteran was easily confused.  The examiner also noted that the Veteran's medical record and claims file were not reviewed.  The Veteran asserted that he had begun having a mental disorder in service, stating that he did not recognize it as such.  He reported current auditory and visual hallucinations.  He reported that he nearly drowned, noting that he was on a tower and jumped when it fell.  He stated that the event set off his mental illness.  Upon mental status examination and interview, the diagnoses were major depressive disorder with psychosis and PTSD.  The examiner concluded that both diagnoses were service-connected and were at least in some way related to service-connected traumatic events.  He noted that his conclusions were based on scant background information and that the claims file was unavailable.  He indicated, however, that the electronic record did contain diagnoses of major depressive disorder and PTSD.  The examiner stated that the Veteran equally fits the criteria for a diagnosis  of schizophrenia chronic paranoid type.  The examiner was unclear of the precise amount of mental illness that the Veteran exhibited during or shortly after service because records that might have revealed these factors were sent but not available.  However, the examiner felt confident based on the available information that the Veteran had a very severe service connected mental illness.  

In March 2007, the examiner who conducted the March 2006 examination indicated that he had reviewed the Veteran's claims file and that his overall diagnostic formulation had not changed.

In April 2007, the Veteran's representative asserted that there was no reason to conduct another examination in relation to the Veteran's claim.

In August 2007, the VA examiner indicated that it was his continued opinion that it was as likely as not that the Veteran's diagnoses were related to his military service. He reiterated the Veteran's report that he was on a tower that fell, and that he nearly drowned, which was extremely traumatic.  He stated that he had reviewed the previous VA examination conducted in January 2004 and noted that brevity of service and remoteness of stressors were not essential in a case where mental disorder could be linked to service.  He noted that the Veteran had the comorbid disorders of major depression and PTSD and that the Veteran was otherwise severely mentally disturbed.  He indicated that the assessment made on VA examination represented his best effort for an accurate and plausible assessment and diagnosis.

LEGAL CRITERIA AND ANALYSIS

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Certain chronic diseases, such as psychosis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).  

Chronic Acquired Variously Diagnosed Psychiatric Disorder

The Veteran has appealed the denial of service connection for a chronic acquired variously diagnosed psychiatric disorder.  After review of the evidence, the Board finds against the claim.  

Based on review of the evidence of record, the Board finds that service connection is not warranted.  In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  

Here, we find that the Veteran is competent to report psychiatric manifestations and the circumstances surrounding such.  However, as explained below, we find that his assertions that he has a chronic acquired psychiatric disorder that is related to service are not credible and that the more probative evidence is against the claim.  

To the extent that the Veteran attributes his psychiatric disability to service, the Board finds that his assertions are not credible.  In this regard, we find that such are inconsistent with other (lay and medical) evidence of record.  While the Veteran has reported experiencing psychiatric problems and/or symptoms dating back to 1970.  We note that he had normal psychiatric findings during his separation examination in December 1970.  We also note that psychosis is not shown within a year of discharge.  We find that his assertions of in service symptoms are inconsistent with the normal service department findings and are not credible.  

Also, the Veteran reports complaints and/or treatment for psychiatric problems in the 1970s and examiners have reported the same based on the Veteran's reported history.  However, objective evidence of treatment for any psychiatric problems are not shown in the record until 1983 at which time the Veteran complained of stress at work and marital problems.  Nothing in the initial treatment records reflect a past in service history or anything suggesting a relationship to service.  He continued to be seen for job related and marital problems throughout the 1980s.  However, his first mention any service related symptoms was in 1989 when he complained of flashbacks of Vietnam.  At which time, he reported sustaining shrapnel wounds.  However, the most probative evidence establishes that the Veteran was not in Vietnam.  The Veteran's inaccurate statements regarding service in Vietnam, combat and shrapnel weighs against his credibility and renders him an unreliable historian.  

The Board emphasizes the multi-year gap between discharge from active duty service (1970) and the initial reported psychiatric symptoms related to service in approximately 1989 (a 19-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  We also note that this gap in time is consistent with the normal psychiatric examination at separation.  The Board is not presented with silence alone.  

Furthermore, when the Veteran filed his original claim for benefits, on VA Form 21-526, in 1972, he mentioned a hand injury, but not a psychiatric disorder nor did he make any mention of any psychiatric symptomatology.  The Veteran has reported psychiatric symptoms dating back to 1970 but it seems unlikely that he would file a claim for a hand injury that he believed was incurred in service and not mention psychiatric symptomatology at that time which he also claims was incurred in service.  Although the fact that the Veteran did not mention any psychiatric issues when he sought service connection for his hand disability in 1972 does not in and of itself prove that he was not suffering from psychiatric symptoms, we just find it not credible that he would file a claim for another disability and not for ongoing psychiatric symptoms if he were experiencing continuity and disability.  

The record as it was constituted before the Veteran filed the claim with VA in 1990 and in contemporaneous reports located subsequently does not show any ongoing psychiatric difficulty linked to service, which contrasts his current recitation to examiners and treatment providers.  For example, the 1983 psychiatry intake report noted the Veteran had never received previous counseling or treatment for psychiatric problems and that his symptoms were characterized as work place-related.  His credibility was an issue with the examiner in January 1989.  

The Board acknowledges the various favorable opinions rendered over the years to include the September 1990 opinion of J.H. that the Veteran was totally disabled and had a problem with flashbacks, beginning while in intensive training in service in 1970.  He expressed in June 1992 that the Veteran was unable to support his family "due to what is possibly military service engendered problems."  In May 2001, M.H.B related that the Veteran never went to Vietnam but that he could never get the thought of being killed, hurt, or poisoned out of his mind since he began training for Vietnam.  He diagnosed major depression, recurrent with psychotic features, and anxiety disorder not otherwise specified, and listed training to go to Vietnam as one of the psychosocial stressors.  Dr. B expressed in December 2001 that the Veteran was clearly symptomatic in the service and within the two-year time period after discharge during which major depression would have been "prima facie SC"; however, the documentation was with a private practitioner in a small town and lost.  In the January 2002 Dr. R, reported that the Veteran's condition did begin and worsen during active duty service and continued to worsen to the point that he sought medical attention within two years of his discharge from active duty.  

We also note that in June 2004, Dr. J.W.S. expressed his belief that the Veteran's problem was long-standing, and likely the basis of some major depression and PTSD, and apparently occurred in a life- threatening incident in boot camp, according to his history.  He opined that the problem should be considered service- related.  The March 2006 VA examiner diagnosed major depressive disorder with psychosis and PTSD.  He concluded that both diagnoses were service-connected and were at least in some way related to service-connected traumatic events.  In August 2007, the VA examiner indicated that it was his continued opinion that it was as likely as not that the Veteran's diagnoses were related to his military service. He reiterated the Veteran's report that he was on a tower that fell, and that he nearly drowned, which was extremely traumatic.

While the Board has considered the opinions noted above, the opinions that favor the claim for service connection are clearly grounded in the Veteran's unreliable history.  The Board cannot overlook the Veteran's admission that he never experienced a traumatic event (to support PTSD) adds substantial weight against the credibility of psychiatric opinions that associates traumatic training experiences with other psychiatric disorders.  The Veteran was never in Vietnam and was never wounded.  His other reports of traumatic events or fears have remarkably changed or evolved with time.  The Veteran has been an inaccurate and unreliable historian.  It is well established that an opinion based on an inaccurate factual premise or speculative has no probative value.  Le Shore v. Brown, 8 Vet. App. 406 (1995); Reonal v. Brown, 5 Vet. App. 458 (1993).  Further, the Board has the obligation to assess probative weight to be assigned to medical opinions and doing so in accordance with cited precedent does not violate the rule against invoking its own unsubstantiated medical opinion.  See Harvey v. Brown, 6 Vet. App. 390 (1994). 

In addition, Dr. R. has reported contradictory assessments that weaken the weight of his opinions.  For example he stated without equivocation in 1997 and 1998 that the Veteran's depression was related to physical problems that, other than a lipoma of the third finger, are not service-connected.  However, his subsequent opinion is that the depression is related to an event in service that is not corroborated with credible evidence and is not credible.  

Also the statement of Dr. B in 2001 regarding psychotic symptoms soon after service is directly contradicted by the Veteran's own statements to a clinician taking a psychiatric history in the early 1980's.  Further, Dr. R's statement in May 2003 that the Veteran's static condition began during service is based upon the Veteran's statement that he had not been the same since the alleged traumatic incident in boot camp, a self characterization of his psychiatric history that is simply at odds with the relevant history he previously reported prior to seeking VA compensation. 

We have afforded greater probative value to the opinion of the January 2004 VA examiner as we find it more persuasive and probative to the issue at hand.  In this regard, the VA examiner found, in an addendum in February 2004, that he did not feel that the Veteran's condition had a causative relationship to his military service.  The examiner expressed that he did not believe that the Veteran's depression was service-connected or service caused.  The examiner pointed out that the Veteran never complained of the swimming incident before but knew it and said he had problems that he covered.  The examiner commented that he was very much hesitating to diagnose the Veteran with PTSD as he had less than 10 months of service, and even if the water jumping incident had some validity, it had happened more than 35 years ago.  We find that the January 2004 VA examiner's statements and comments are consistent with the historical record and we have afforded his opinion greater probative value than the other opinions of record.  

The inconsistencies in the record weigh against the Veteran's credibility as to the assertion of an inservice occurrence of his psychiatric disability or an in service event leading to a remote onset of a psychiatric disorder.  The Board has weighed the Veteran's statements and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his statements made for initial treatment purposes, the normal findings at separation, the gap in time between service and his initial report of service related psychiatric symptoms, and his failure to include his claim in his original claim for compensation in 1972.  

In summary, the preponderance of the evidence is against the grant of service connection for an acquired psychiatric disorder.  Accordingly, the claim is denied.  

PTSD

The Veteran has appealed the denial of service connection for PTSD.  After review of the record, the Board finds against the claim.  

In this regard, there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  In order to warrant service connection for PTSD there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App 128 (1997).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Prior to the recent amendment to the PTSD regulations, where a determination was made that the Veteran did not "engage in combat with the enemy," or the claimed stressor was not related to combat, the Veteran's lay testimony alone was insufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2011).  

The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes incoming artillery, rocket, or mortar fire.

Initially, the Board observes that the Veteran did not engage in combat with the enemy.  The Veteran's service personnel records do not show that he received any citations or awards for participation in combat with the enemy.  See 38 C.F.R. § 3.304(f) .  The Board finds that there is a lack of credible supporting evidence of combat service.  At times, the Veteran has reported that he was in Vietnam and had been wounded there.  It appears that he has retracted the claim of combat.  However, his allegations must be addressed.  The most probative evidence establishes that the Veteran was not in Vietnam.  He had a brief period of service and there is no indicia that he was in Vietnam, other than a remote, post-service lay statement.  Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.  The Board also finds that any assertion that the Veteran was in Vietnam is false and not credible.  Any assertion of being wounded in action is equally false and not credible.  Any diagnosis based upon Vietnam service, combat or wounding is lacking in probative value as such claimed stressor did not occur.  

Although the Veteran has been given a diagnosis of PTSD, there is no corroboration of a claimed in-service stressor.  In this regard, the Board notes that the Veteran has been inconsistent in reporting the stressful in-service incidents he maintains led to the development of PTSD.  In January 1989, the Veteran reported that he had flashbacks of Vietnam and had shrapnel injuries.  Treatment records dated in December 1992, January 1993, and December 1993 reflect that the Veteran developed a fear of going to Vietnam during training.  In February 1999, the Veteran indicated that he had never served in Vietnam but became convinced in training that he was going to die.  As such, the March 1998 finding by Dr. R. that the Veteran had PTSD that was combat related is unfounded. 

Moreover, an April 2002 letter from the Veteran's attorney noted that Dr. R. had determined that the Veteran's psychiatric condition was not PTSD but depression and/or anxiety.  The statement indicated that the Veteran agreed with that assessment because he had not experienced a stressful life threatening event to cause PTSD.  The Veteran's changing assertion that there was a stressor versus the absence of a stressor undermines his credibility. 

Following the April 2002 statement, the Veteran revealed in November 2003 that he was forced to jump from a high dive into deep water during boot camp, and nearly drowned. Dr. R. reinstated his diagnosis of PTSD based on this reported stressor. The January 2004 VA examiner questioned the validity of the PTSD diagnosis, pointing out that the Veteran had only recently reported the near drowning experience.  In March 2006, the Veteran stated that he jumped into the water from a tower when it fell.  The VA examiner diagnosed PTSD based on the putative traumatic event. 

The Board finds that the Veteran has been inconsistent in relating claimed stressors, and that he lacks credibility.  Moreover, the Veteran has not submitted sufficient evidence to allow for verification of his claimed stressors.  The diagnoses of service-related PTSD are unsupported by the record, as they were based on unreliable and unverified information provided by the Veteran.  The Board is not required to accept a Veteran's uncorroborated account of his military experiences or the opinions of psychiatrists and psychologists that are based on such an uncorroborated history provided by the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  As such, without a confirmed in-service stressor service connection may not be granted. 

The Veteran argues that the amended regulations of 38 C.F.R. § 3.304(f ) effective July 13, 2010 are applicable to his claim.  In essence, he claims that his stressor of having to jump from a high dive into deep water without knowing how to swim should be considered a "hostile military or terrorist activity."  We disagree.  
 
The amended regulations states that "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).  

We acknowledge that the rule "has no geographic requirement and is not limited to service in a combat zone" and that "the regulation is not limited to events or circumstances perpetrated by a foreign enemy."  However, the stressor advanced by the Veteran, regardless of the location where it took place, is not considered "hostile military or terrorist activity," as the event or circumstance did not involve actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device, etc.  We find that the Veteran's stressor of being fearful of drowning when he fell from a water tower is not a hostile military or terrorist activity as defined by the regulations and that the amended regulations do not apply to the circumstances in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).  

We also acknowledge that the Veteran has reported the stressor of being fearful of going to Vietnam.  However, we note that "the evidentiary standard provided by the rule is not applicable solely because a veteran reports that he or she experienced fear."  75 Fed. Reg. 39843 (July 13, 2010).  Rather, under the rule, certain requirements must be satisfied the first requirement is that the Veteran must have experienced, witnessed or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others.  Here, while the Veteran may have been fearful about the possibility of going to Vietnam, the type of fear he purports is not the same as that contemplated by the regulation.  To that end, we also note that it was discussed that "some commenters inquired whether the rule would cover a service member who experienced fear of hostile military or terrorist activity after learning about the experiences of others with such activity but before being deployed to a war zone."  75 Fed. Reg. 39843 (July 13, 2010).  However, it was found that it was not the intention that the new evidentiary standard apply in such a situation, and that the rule is not interpreted to cover that situation.  75 Fed. Reg. 39843 (July 13, 2010).  As the Veteran's fear was no more than a fear of being deployed, as noted above the rule was not intended to cover that situation.  

We acknowledge the Veteran's representative argument that if PTSD is not granted a remand is warranted so that the Veteran can be afforded a VA examination in light of the amended regulations.  However, we find that another examination is not warranted.  As there is no medical question involved in this case, a remand for another examination would be futile.  See 75 Fed. Reg. 39,843 (July 13, 2010) (stating that "VA adjudicators, not examining psychiatrists and psychologists, will decide whether the claimed stressor is consistent with the Veteran's service.")  

In sum, where, as here, a determination is made that the Veteran has not shown he "engaged in combat with the enemy," or that the claimed stressor is not related to combat, his lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Rather, the record must contain service records or other corroborative evidence that substantiates or verifies his testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton), supra.  There are exceptions to this general rule, however, albeit only in specifically defined situations and circumstances, none of which apply to this appeal.  As discussed in detail earlier, the amended regulations of 38 C.F.R. § 3.304(f ) effective July 13, 2010 eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  However, we find that this exception does not apply since the Veteran's alleged stressor does not involve "fear of hostile military or terrorist activity."  He also does not qualify for consideration of any of the other exceptions noted in subpart (f)(1) because there was no diagnosis of PTSD during service, or subpart (f)(4) because he was not a POW, or subpart (f)(5) because his claim is not predicate on personal or sexual assault. 

The unfortunate consequence of not qualifying for any of these noted exceptions is that the record must contain service records or other corroborative evidence that substantiates or verifies his testimony and statements as to the occurrence of the claimed stressors.  We find that his claimed in-service stressors have been found to be insufficient to support the diagnosis of PTSD, or are lacking in specificity so as to provide confirmation, or are outright false.  Having carefully considered all procurable and assembled data, the Board concludes that the criteria for service connection for PTSD are not met.  The Board again notes that there is no proof of combat other than his own unsupported statements.  His statements are not credible and a diagnosis based upon such claimed service is equally unreliable or not capable of confirmation. 

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements of entitlement to service connection for PTSD, and that, on this basis, his claim must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the veteran's claim, that doctrine is not applicable in the instant appeal. 38 U.S.C.A § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990). 







ORDER

Service connection for a chronic acquired variously diagnosed psychiatric disorder is denied.

Service connection for PTSD is denied.  


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


